Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  a redistribution pattern disposed in the insulation pattern and electrically connected to the bump, wherein the capping pattern is spaced apart from the insulation pattern and the redistribution pattern, and wherein the capping pattern comprises:  a conductive pattern; and a seed layer provided between the conductive pattern and the chip pad and between the conductive pattern and the passivation pattern, the seed layer including a material different from that of the conductive pattern, as required by independent claim 1. Additionally, the prior art also fails to suggest:  a semiconductor device disposed on the redistribution layer, wherein the semiconductor
device comprises a chip pad and a passivation pattern, and the passivation pattern comprises a pad opening that exposes a portion of the chip pad;a capping pattern disposed in the pad opening and covering the chip pad; and a connector disposed between the redistribution layer and the capping pattern, and
coupled to the capping pattern,wherein the connector is in a physical contact with the capping pattern, and includes at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



January 15, 2022